IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1057
                               Filed June 5, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TORRENZO MICHAEL GREEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Lars G. Anderson

(guilty plea) and Mary E. Chicchelly (sentencing), Judges.



      Torrenzo Green appeals his conviction for possession of marijuana with

intent to deliver. AFFIRMED.




      Jeffrey L. Powell of Powell & McCullough, PLC, Coralville, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., Doyle, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


MAHAN, Senior Judge.

       Torrenzo Green pled guilty to possession of marijuana with intent to deliver,

in violation of Iowa Code section 124.401(1)(d) (2017). As part of Green’s plea

deal, the State agreed to dismiss a related class “D” felony charge and recommend

Green receive a suspended sentence. Following a hearing, the district court

accepted his plea, entered judgment, and imposed sentence.

       Green now appeals, claiming his trial counsel was ineffective for allowing

him to plead guilty without “fully investigat[ing] the facts surrounding Green’s

charges” and “fully ascertain[ing his] mental competence to execute an effective

plea of guilty.” The record before us lacks any basis to evaluate Green’s claim.

Therefore, we affirm his conviction and preserve his ineffective-assistance claim

for possible postconviction-relief proceedings. See State v. Harris, 919 N.W.2d

753, 754 (Iowa 2018) (“If the record is insufficient to allow for a review on direct

appeal, we do not reach the issue on direct appeal and allow the defendant to raise

the claim in a separate postconviction-relief action.”).

       AFFIRMED.